CANTY, J.
I concur in the foregoing opinion, for the reason that Fritz Niemann, having indorsed under John Niemann, appears on the face of the paper to be a second indorser, and must be held as such, if held at all (see People’s Bank v. Rockwood, 59 Minn. 420, 61 N. W. 457); that he may offer parol evidence to show want of consideration for his indorsement, but not for the purpose of bringing his agreement as surety within the statute of frauds. This point I have lately discussed in my concurring opinion in Peterson v. Russell, 62 Minn. 220, 64 N. W. 555.2

 At page 225.